COURT OF APPEALS FOR THE
                                       FIRST DISTRICT OF TEXAS AT HOUSTON

                                                 ORDER ON MOTION
Cause Number:               01-13-00026-CR
Trial Court Cause
Number:                     12CCR161047
Style:                      The State of Texas
                            v Efrain Martinez
Date motion filed*:         April 10, 2013
Type of motion:             Motion to Extend the Time to File Appellee's Brief
Party filing motion:        Appellee
Document to be filed:       Appellee's Brief

Is appeal accelerated?      Yes        No

If motion to extend time:
         Original due date:                             March 4, 2013
         Number of previous extensions granted:         0
         Date Requested:                                15 days – April 25, 2013

Ordered that motion is:

              Granted
                    If document is to be filed, document due:
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                         The Court will not grant additional motions to extend time.
              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Michael Massengale
                         Acting individually            Acting for the Court

Panel consists of

Date: April 17, 2013